Citation Nr: 1743629	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-57 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating greater than 10 percent for degenerative arthritis of the right ankle.

2. Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected left knee, right knee, and right ankle disorders. 

3. Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a neck condition, to include as secondary to arthritis and blunt trauma.

4. Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disorder, diagnosed as lumbar syndrome, paraspinal muscular strain, and bilateral L5 spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a DRO hearing in June 2016.  The Veteran also testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record. 

Recent statement from the Veteran indicate that he wishes to reopen his claim for service connection for residuals of a left foot fracture, which was originally denied in March 1991 rating decision.  See VA Form 21-438, dated December 16, 2015.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



The issues of entitlement to service connection for a left ankle disability, a neck disorder, and a low back disorder, and entitlement to an increased rating for a right ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied service connection for a neck disorder.  The Veteran did not perfect an appeal.

2.  Additional evidence received since the July 2009 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a neck disorder.

3.  In a March 1991 rating decision, the RO denied service connection for lumbar syndrome, paraspinal muscular strain, and bilateral L5 spondylosis.  The Veteran did not appeal.

4.  Additional evidence received since the March 1991 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a low back disorder.


CONCLUSIONS OF LAW

1. The July 2009 rating decision, which denied service connection for a neck disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2016).



2. Since the July 2009 rating decision, New and material evidence has been submitted to reopen the service connection claim for a neck disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2016).

3. The March 1991 rating decision, which denied service connection for lumbar syndrome, paraspinal muscular strain, and bilateral L5 spondylosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2016).

4. Since the March 1991 rating decision, new and material evidence has been submitted to reopen the service connection claim for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Here, the Veteran petitions to reopen previously denied claims of entitlement to service connection for a neck disability and for a low back disability.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).



VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The service connection claim for lumbar syndrome, paraspinal muscular strain, and bilateral L5 spondylosis was denied in a March 1991 rating decision.  At that time, the Veteran's service records revealed treatment for low back pain in May 1986 and paraspinal muscular strain in June 1986.  He was also involved in a car accident in December 1989, at which time x-rays showed spondylosis at L5-S1, also described as a questioned defect in the pars.  Post service, on VA examination in January 1991, the Veteran reported that he injured his lower back in 1987 while running.  He reported occasional minimal lower back problems.  The examiner diagnosed lumbar syndrome, by history.  X-rays showed bilateral L5 spondylosis.  VA treatment records dated in February 1991 revealed an impression of low back strain (since December 1989) and bilateral L5 spondylosis.

The RO denied the claim in March 1991 on the basis that bilateral spondylosis was a "constitutional or developmental abnormality in the absence of permanent aggravation" and that lumbar syndrome and/or paraspinal muscular strain was not substantiated by medical findings.  The Veteran was notified of this decision and of his appellate rights by letter dated April 4, 1991.  He did not appeal.  As such, the March 1991 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The service connection claim for neck disability was denied in a July 2009 rating decision.  At that time, the Veteran's service treatment records mentioned a complaint of neck pain in February 1984 and again in June 1986.  As noted above, he was involved in a car accident in December 1989.  X-rays of the cervical spine at that time were normal, to include of the paravertebral soft tissues.  Post-service VA treatment records noted in May 2007 that the Veteran had been complaining of neck pain for years.  In July 2008, it was noted that he had neck pain and right shoulder pain associated with occupational exposure and that an MRI of the cervical spine showed C5-C6 moderate stenosis and myelomalacia.  It was also noted that he worked for the postal service and was filing a claim for Worker's Compensation benefits.

The RO denied the claim in July 2009 on the basis that there was no link between the Veteran's in-service injury and his current neck disability.  The Veteran was notified of this decision and of his appellate rights by letter dated July 29, 2009.  He submitted a timely Notice of disagreement, and the RO issued a Statement of the Case in July 2010.  However, the Veteran did not submit a Substantive Appeal.  As such, the July 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claims in September 2014.  The relevant evidence submitted since the July 2009 and March 1991 rating decisions consists of a buddy statement, testimony provided at a DRO hearing and a Board hearing, and additional medical treatment records.  This evidence, evidence not previously submitted to decision makers and relating to unestablished facts necessary to support the claims, raises a reasonable possibility of substantiating the claims.  Thus, the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a).  The claims of service connection for a neck disability and a low back 


disorder are reopened; the appeal is granted to this extend only.  See 38 C.F.R. § 3.156 (a)(2016).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims for service connection for a left ankle disability, a neck disability, and a low back disorder, and an increased rating for a right ankle disorder, are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran was last afforded a VA examination addressing the severity of his service-connected right ankle disability in September 2016.  In his April 2017 Board hearing, he asserted that his right ankle disability has worsened since his last exam.  See April 2017 Board Hearing.  Accordingly, given the suggestion that the Veteran's disability picture has changed, a new VA examination is warranted to assess the current level of severity of the Veteran's service-connected right ankle disability.  See 38 C.F.R. § 3.327 (a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen, 3 Vet. App. at 482; Proscelle v. Derwinski, 2 Vet. App. at 632; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board finds that a VA opinion as to the likelihood that the Veteran's left ankle disability, neck disability, and lumbar spine disability were caused by service must be obtained in order to fulfill the VA's duty to make reasonable efforts to assist the appellant in substantiating the claim.  See 38 U.S.C.A § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); accord DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that VA is obliged to provide an examination if there is insufficient competent medical evidence on file to decide the claim, when the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, when evidence establishes that an event, injury, or disease occurred in service, and when there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Finally, the Board notes that there are outstanding VA records and Workers Compensation records which are potentially pertinent to the Veteran's claims.  These records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's treatment records from Vint Hill Farms Medical Center and/or Fauquier Hospital in Warrenton, VA, dated in 1989 and 1990, to include all emergency room records concerning the Veteran's accident in January 1990.

2.  Make arrangements to obtain the Veteran's Workers' Compensation records, including any decision(s) regarding the claim(s) filed in 2008, 2009, and/or 2013, and any underlying treatment records.  Clearly document any negative response and associated any records received with the claims file.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since April 2016. 

4.  Make arrangements to obtain the Veteran's complete treatment records from Reliant Medical Care, dated since September 2014. 

5.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left ankle, neck, and low back.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must identify all current left ankle, neck, and low back disorders found to be present.

The examiner must render opinions as to the following:

Neck

Is it at least as likely as not (50 percent or greater probability) that any current neck disability had its clinical onset during active service or is related to any incident of service, to include the Veteran's complaints of neck pain on February 17, 1984; neck pain radiating into his back on June 23, 1986, with an assessment of paraspinal muscular strain (see June 23, 1986 treatment record and June 23, 1986 physical therapy consultation); and/or the December 1989 motor vehicle accident when he was pinned under a truck (see treatment records, including cervical spine x-rays, from Fairfax Hospital, dated in December 1989)?  

Low Back

(a)  Is it at least as likely as not (50 percent or greater probability) that any current low back disorder had its clinical onset during active service or is related to incident of service, to include the Veteran's complaints of low back pain in December 1983 after running; his treatment for low back pain in May 1986 and June 1986, with an assessment of paraspinal muscular strain; and/or the December 1989 motor vehicle accident when he was pinned under a truck (see treatment records, including dorsal and lumbar spine x-rays showing spondylosis at L5-S1, from Fairfax Hospital, dated in December 1989)?  

In providing this opinion, the examiner should also consider the post-service VA examination in January 1991, wherein the Veteran reported current lower back problems and was diagnosed as having lumbar syndrome, with x-rays showing bilateral L5 spondylosis; as well as VA treatment records dated in February 1991 revealing an impression of low back strain (since December 1989) and bilateral L5 spondylosis.

(b)  The examiner must render an opinion as to whether the Veteran's bilateral L5 spondylosis is an acquired condition or a congenital defect, with a complete explanation. 

Left ankle

(a)  Is it at least as likely as not (50 percent or greater probability) that any current left ankle disability had its clinical onset during active service or is related to an incident of service, to include the incident in January 1990 when the Veteran fell off the top of a 5-ton truck, landed on his feet, and reportedly fractured his left foot?  See STR, dated January 16, 1990; x-ray from Fauquier Hospital, dated January 14, 1990, showing a normal left foot; and post-service VA examination, dated in January 1991.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any current left ankle disability was caused by the Veteran's service-connected right ankle disorder and/or bilateral knee disorder, to include by any altered gait associated therewith?

(c)  Is it at least as likely as not (50 percent or greater probability) that any current left ankle disability was aggravated by, or worsened by, the Veteran's service-connected right ankle disorder and/or bilateral knee disorder, to include by any altered gait associated therewith?

The examiner must provide a clear rationale for all opinions provided.

6.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and current level of severity of his service-connected degenerative arthritis of the right ankle.  

The appropriate Disability Benefits Questionnaire (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right ankle and left ankle.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why what that is so.

Further, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran himself.  The examiner must also offer a flare opinion based on estimates derived from information procured from relevant sources, including the lay statements of Veteran.  The examiner's determination in this regard should, if feasible, must be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

7.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


